      Case 4:19-cv-00138-RH-MAF Document 89 Filed 06/08/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

 CHARNESHA ALEXANDER,
       Plaintiff,                                Case No. 4:19-cv-138-MW-MAF
 v.
 UNITED STATES OF AMERICA
 and PAUL ROLSTON,
       Defendants.

             NINTH JOINT STATUS REPORT ON DISCOVERY

      On July 22, 2019, this Court issued an Initial Scheduling Order in this case.

[ECF No. 6]. Section (1)(b) of the Scheduling Order requires the parties to file a

joint status report monthly “stating what discovery requests each party has made and

the status of the response to each request.” Id. at 2.

      Discovery is closed in this matter. Since May 8, 2020, the Court granted the

parties’ Joint Motion to Disclose Dr. Wolf’s Expert Opinion and Take His

Deposition out of Time. [ECF No. 82]. Defendant United States will disclose Dr.

Wolf’s opinion by June 8, 2020, and the parties have scheduled his deposition for

June 17, 2020, if needed. On May 12, 2020, this Court denied Plaintiff’s Motion to

Compel Better Answers from Defendant United States as it related to its written

discovery. [ECF No. 83].




                                           1
      Case 4:19-cv-00138-RH-MAF Document 89 Filed 06/08/20 Page 2 of 2




      Defendant Paul Rolston has filed a Motion for Summary Judgment and

Plaintiff responded in opposition on June 2, 2020. After briefing is completed on

this matter, it will be ripe for the Court’s consideration.

      Respectfully Submitted on June 8, 2020,


 /s/Marie A. Moyle                             /s/James V. Cook
 KATHRYN W. DREY, ESQ.                         JAMES V. COOK, ESQ.
 Assistant United States Attorney              Florida Bar No. 966843
 Florida Bar No. 142492                        Law Office of James Cook
 Email: kathryn.drey@usdoj.gov                 314 W. Jefferson Street
 MARIE A. MOYLE, ESQ.                          Tallahassee, FL 32301
 Assistant United States Attorney              Telephone: (850) 425-1997
 Florida Bar No. 1003498                       Facsimile: (850) 561-0836
 Email: marie.moyle@usdoj.gov                  Email: cookjv@gmail.com
 111 N. Adams Street, 4th Floor
 Tallahassee, FL 32301                         /s/Richard E. Johnson
 Telephone: 850-942-8430                       RICHARD E. JOHNSON, ESQ.
 Fax: 850-942-8448                             Florida Bar No. 858323
 Attorney for United States of America         Law Office of Richard E. Johnson
                                               314 W. Jefferson Street
 /s/J. Steven Carter                           Tallahassee, FL 32301
 J. STEVEN CARTER, ESQ.                        Telephone: (850) 425-1997
 Florida Bar No. 896152                        Facsimile: (850) 561-0836
 scarter@henryblaw.com                         Email: richard@nettally.com
 MIRIAM R. COLES, ESQ.
 Florida Bar No. 58402                         Attorneys for Plaintiff
 mcoles@henryblaw.com
 Post Office Drawer 14079
 Tallahassee, FL 32317-4079
 Telephone: (850) 222-2920
 Facsimile: (850) 224-0034
 Attorneys for Paul Rolston




                                           2
